Case 1:18-cv-00023-JJM-PAS Document 26 Filed 03/25/19 Page 1 of 2 PageID #: 200




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

 SHAWN E. COYLE and BARBARA J.          :
 WATSON,                                :
           Plaintiffs                   :
                                        :
             v.                         :                      C.A. No. 18-cv-23-JJM-PAS
                                        :
 FAMILY DOCTOR PLUS-RI, LLC, alias,     :
 FDP EQUITIES, LLC, alias, FAMILY MED   :
 PLUS, LLC, alias and WILLIAM L.WELTER, :
 alias,                                 :
             Defendants.                :

       JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENTS AND
             RELEASE OF CLAIMS AND DISMISSAL WITH PREJUDICE

        Plaintiffs and Defendants (collectively the “Parties”), by and through undersigned

 counsel, hereby respectfully request that this Court enter an Order approving the Parties’

 Settlement Agreements and Release of Claims (“Settlement Agreements”). The Parties request

 that, in connection with this motion, the Court allow them to submit a copy of the Settlement

 Agreements for in camera review.

        The Parties respectfully request that the Court grant this motion, review the Settlement

 Agreements in camera, and enter an Order approving the Settlement Agreements and dismissing

 Plaintiffs’ claims in this action, with prejudice. In support of this motion, the Parties rely on the

 accompanying joint memorandum of law, filed herewith.




                                             Page 1 of 2
Case 1:18-cv-00023-JJM-PAS Document 26 Filed 03/25/19 Page 2 of 2 PageID #: 201




 Plaintiffs,                                         Defendants,
 By their attorneys,                                 By their attorney,
 SINAPI LAW ASSOCIATES, LTD.
                                                     /s/ Chip Muller, Esq.
 /s/ Richard A. Sinapi, Esq.                         47 Wood Avenue
 Richard A. Sinapi, Esq. (#2977)                     Barrington, RI 02806
 2374 Post Road Suite 201                            Phone: (401) 256-5171; Fax:(401) 256-5178
 Warwick, RI 02886                                   Email: chip@mullerlaw.com
 Phone: (401)739-9690; Fax: (401) 739-9040
 Email: raa@sinapilaw.com

 Dated: March 25, 2019


                                       CERTIFICATION

 Chip Muller, Esq. (R.I. Bar No.7686)
 47 Wood Ave.
 Barrington, RI 02806
 Phone: (401) 256-5171; Fax: (401) 256-5178
 Email: chip@mullerlaw.com


         I hereby certify that on March 25, 2019 a true copy of the within was filed electronically
 via the Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by
 operation of the Court’s electronic filing system and the filing is available for viewing and
 downloading from the Court’s CM/ECF System. Service on the counsel of record listed above
 has been effectuated by electronic means.

                                                     /s/ Richard A. Sinapi




                                            Page 2 of 2
